Title: To Thomas Jefferson from Chastellux, 24 August 1784
From: Chastellux, François Jean de Beauvoir, Chevalier de
To: Jefferson, Thomas



24 aout 1784

Le Mis. de Chastellux a l’honneur de souhaitter le bon jour a Monsieur Jefferson et de le prévenir qu’il a vû hier Madame la  comtesse de Brionne niece de l’abbesse de Pantemont la quelle a dû ecrire ce matin de bonne heure a sa parente pour lui recommander d’avoir un soin particulier de Miss Jefferson. Madame de Brionne est persuadee qu’elle ne peut etre mieux placée qu’à Pentemont. Comme elle connoit Monsieur Jefferson de reputation et qu’elle a de lui la plus haute idée, elle se fera un plaisir de veiller elle même sur Melle. sa fille et elle ira la voir souvent.
Il y a plusieurs etrangeres dans le couvent de Pentemont et entre autres des Anglaises. Les maitres de toute espece y sont très bons, et d’ailleurs cette Maison est tres a portée de Monsieur Jefferson.
S’il veut y aller dés cet après-midi, il faudroit que ce fût entre 5 et 7 heures et qu’il eût la bonté de faire dire au Mis. de chastellux où il doit l’aller prendre.
